ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P. 3 Park Avenue, 36th Floor New York, New York 10016 December 19, 2014 VIA EDGAR Mr. John Cash Branch Chief U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Form 10-K for the year ended December 31, 2013 Filed March 21, 2014 File No. 0-53919 Dear Mr. Cash: ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (the “Partnership”) hereby responds to the comments of the Staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) set forth in your letter, dated December 11, 2014, with respect to the Partnership’s above-referenced Form 10-K for the year ended December 31, 2013 filed with the Commission on March 21, 2014 (the “Form 10-K”). The Staff’s comments are set forth below in bold, followed by the Partnership’s responses to each comment. Consolidated Financial Statements Consolidated Statements of Cash Flows, page 48 1.Inregard to your response to prior comment one in our letter dated November 14, 2014, please revise future filings to address your basis for presenting changes in restricted cash in operating cash flows. Response: The Partnership will include the following accounting policy in future filings to disclose its basis for presenting changes in restricted cash in operating cash flows: Mr. John Cash December 19, 2014 Page 2 “Restricted Cash Cash that is restricted from use in operations is generally classified as restricted cash. Classification of changes in restricted cash within the consolidated statements of cash flows depends on the predominant source of the related cash flows. For the years ended December 31, 2013 and 2012, the predominant cash inflow into restricted cash was related to rental income receipts associated with our leasing operations. The use of this cash was restricted pursuant to a provision in the senior non-recourse long-term debt agreement. As a result, changes in restricted cash were classified within net cash provided by operating activities.” (2) Summary of Significant Accounting Policies – Credit Quality of Notes Receivable and Finance Leases and Credit Loss Reserve, page 53 2.We note your response to prior comment two in our letter dated November 14, 2014 and appreciate the information you provided, including the proposed revisions to future filings.However, it continues to appear to us that asset quality issues, especially those related to finance leases, have had a material impact on your operating results but are not fully addressed in your filings.Please revise future annual and quarterly filings to also address the following: ●
